Citation Nr: 0506621	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  02-10 876A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by chronic headaches.

2.  Entitlement to service connection for a cervical spine 
disability.

3.  Entitlement to service connection for a low back 
disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to 
September 1963.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from an August 2001 rating decision 
by the Newark, New Jersey, Regional Office of the Department 
of Veterans Affairs (VA) which, inter alia, denied the 
veteran's claims of entitlement to service connection for a 
disability manifested by chronic headaches, a cervical spine 
disability, and a low back disability.  In April 2003, the 
veteran's claims file was transferred to the custody of the 
Philadelphia, Pennsylvania, VA Regional Office (RO).  

As will be further discussed below, the issue of service 
connection for a low back disability is remanded to the RO 
via the Appeals Management Center in Washington, D.C.

The veteran presented statements at his hearing before the 
Board in January 2005 that indicates that he is also claiming 
entitlement to service connection for an equilibrium 
disability manifested by dizziness and vertigo.  As this 
issue has not been adjudicated, it is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  A chronic cervical spine disability did not have its 
onset during active duty.

2.  A disability manifested by chronic headaches did not have 
its onset during active duty.


CONCLUSIONS OF LAW

1.  A chronic cervical spine disability was not incurred, nor 
is it presumed to have been incurred during active service.  
38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).

2.  A disability manifested by chronic headaches was not 
incurred, nor is it presumed to have been incurred during 
active service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

The RO has provided the veteran with express notice of the 
provisions of the VCAA in correspondence dated in April 2001 
and June 2003, in which it provided the veteran with an 
explanation of how VA would assist him in obtaining necessary 
information and evidence to substantiate his claims for VA 
compensation for chronic headaches and a cervical spine 
disability.  The veteran has been made aware of the 
information and evidence necessary to substantiate his claims 
and has been provided opportunities to submit such evidence.  

A review of the claims file also shows that VA has conducted 
reasonable efforts to assist him in obtaining evidence 
necessary to substantiate his claims during the course of 
this appeal.  His service medical records have been obtained, 
as well as all available and extant private medical records 
and the medical records reviewed by the Social Security 
Administration (SSA) pursuant to his successful claim for SSA 
disability benefits.  Finally, he has not identified any 
additional, relevant evidence that has not otherwise been 
requested or obtained.  The veteran has been notified of the 
evidence and information necessary to substantiate his 
claims, and he has been notified of VA's efforts to assist 
him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
As a result of the development that has been undertaken, 
there is no reasonable possibility that further assistance 
will aid in substantiating the claims for service connection 
for headaches and a cervical spine disability.  For these 
reasons, further development of these aforementioned claims 
is not necessary to meet the requirements of 38 U.S.C.A. 
§§ 5103 and 5103A.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  

Factual background and analysis: entitlement to service 
connection for chronic disability manifested by headaches and 
a cervical spine disability.

The veteran's service medical records show that on pre-
induction examination in August 1961, he reported on his 
medical history questionnaire that he experienced frequent or 
severe headaches.  However, medical evaluation of his head, 
neck, spine, musculoskeletal system, and neurological system 
produced normal findings.

An x-ray examination report dated in December 1962 shows that 
the veteran had been involved in a truck accident while 
stationed in West Germany and injured his low back.  However, 
x-rays of his sacro-coccygeal region revealed no significant 
abnormalities.  

The report of the veteran's separation examination in August 
1963 shows that he denied having any frequent or severe 
headaches on his medical history questionnaire.  Examination 
of his head, neck, spine, musculoskeletal system, and 
neurological system was completely normal.  The veteran was 
honorably discharged from service in September 1963.


Private medical records dated from 1994 to 1996 that were 
reviewed by SSA in conjunction with the veteran's SSA 
disability benefits claim show that he received treatment for 
severe cervical osteoarthritis and osteoarthrosis with 
hypertrophic bone changes in the vertebral bodies and 
posterior facets of his cervical spine.  Although his 
treating physicians noted the veteran's history of 
involvement in a truck accident in military service, none 
provided a nexus opinion linking the veteran's accident with 
his current cervical spine disability.  

At a January 2005 hearing before the Board, the veteran 
testified that his truck accident in service was the only 
physically traumatic event in his lifetime, and he asserted 
his belief that his cervical spine disability was causally 
linked to this event as a result of traumatic injuries 
sustained to his head and neck from the accident.  The 
veteran and his spouse also testified that his physicians 
have linked his chronic headaches to neurological impingement 
associated with his cervical spine disability.  The veteran 
asserted that he experienced neck pain and headaches ever 
since his truck accident in service and that he first began 
receiving medical treatment for these problems approximately 
in 1968.  He stated, however, that the records of these 
treatments were not likely available as his treating 
physicians have long since retired and he was uncertain of 
their present whereabouts.  The veteran also stated that he 
under-reported his neck pain and headache symptoms at his 
separation examination because he did not want to have to 
undergo an additional medical examination that would delay 
his discharge and release from active duty.

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

With chronic disability or disease shown as such in service, 
or within the presumptive period under the provisions of 
38 C.F.R. § 3.307, so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may be granted for any disease 
diagnosed after discharge from active duty when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

The Board has reviewed the evidence associated with the claim 
and concludes that service connection is not warranted for 
the veteran's cervical spine disability or his claimed 
headaches.  The service medical records do not show a 
diagnosis or treatment for any neck or headache complaints 
throughout his entire period of military service.  While 
there is evidence that the veteran was involved in a truck 
accident during active duty, the treatment report was 
specific only for a low back injury and not for any injury to 
his neck or head.  The evidence clearly shows that the 
veteran's head, neck, and neurological system were normal on 
separation in August 1963 and that he also denied having any 
frequent or severe headaches in his medical history 
questionnaire that was filled out at the separation 
examination.  The post-service medical records, while showing 
treatment for degenerative joint disease of his cervical 
spine and reflecting his subjective headaches complaints, do 
not present any objective opinion that medically links these 
disabilities with his period of military service.  Inasmuch 
as the veteran asserts on his own authority that such a link 
exists, because he is not a medical professional he lacks the 
requisite training and accreditation needed to present an 
opinion regarding medical diagnoses and etiology.  See Layno 
v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).

In view of the foregoing discussion, the Board finds that 
there is no objective basis that links the veteran's current 
headache complaints and cervical spine disability with his 
period of active duty.  His claim of entitlement to service 
connection for a disability manifested by chronic headaches 
and a cervical spine disability must therefore be denied.  
Because the evidence in this case is not approximately 
balanced with regard to the merits of these two claims, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2004); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for a disability manifested by chronic 
headaches is denied.

Service connection for a cervical spine disability is denied.


REMAND

The veteran contends that he has a chronic low back 
disability that is due to residuals of a low back injury 
sustained during a truck accident in military service.  His 
service medical records show that in December 1962 he was 
involved in a truck accident while stationed in Europe and 
that he injured his low back in the sacro-coccygeal area.  
Currently, he has severe lumbosacral spondylosis and 
degenerative disease affecting his lumbosacral spine.  The VA 
examination that was conducted in July 2001 pursuant to his 
VA compensation claim did not adequately address the issue of 
whether the veteran's current low back disability was related 
to his period of active duty.  Therefore, a remand is 
warranted so that the veteran may be re-examined and a 
medical nexus opinion may be obtained.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).

In view of the foregoing discussion, the case is remanded for 
the following actions:

1.  A VA medical examination must be 
scheduled for the purpose of ascertaining 
the current diagnosis and etiology of the 
veteran's low back disability.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  After a review of the 
service and post-service medical records, 
the examiner must provide an opinion as 
to whether any diagnosis or diagnoses 
obtained are consistent with residuals of 
an traumatic injury to the sacro-
coccygeal area of the low back, circa 
1962.  A complete rationale for all 
opinions should be provided.  The report 
prepared should be typed.

2.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3.  Thereafter, the claims file must be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  After undertaking any further 
development deemed essential in addition 
to that specified above, the claim of 
entitlement to service connection for a 
low back disability must be 
readjudicated.  If the benefit sought on 
appeal remains denied, a Supplemental 
Statement of the Case should be provided 
to the veteran and his representative.  
After the veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.  

No action is required by the veteran until he receives 
further notice; however, he 


may present additional evidence or argument while the case is 
in remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


